Case: 2:20-cv-04972-MHW-CMV Doc #: 16 Filed: 12/10/20 Page: 1 of 1 PAGEID #: 466




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

JOHN DOE,

              Plaintiff(s),
                                                        Civil Action 2:20-cv-4972
                                                        Judge Michael H. Watson
      v.                                                Magistrate Judge Chelsey M. Vascura


KENYON COLLEGE,

              Defendant(s).



                                             NOTICE

PROCEEDING:           PRELIMINARY PRETRIAL CONFERENCE

DATE/TIME:            JANUARY 26, 2021 at 2:00 P.M.

PLEASE NOTE:

   1. The report required by Rule 26(f) of the Federal Rules of Civil Procedure must be filed no
      fewer than seven (7) days prior to the pretrial conference.

   2. The required form can be found on the Court’s website, www.ohsd.uscourts.gov Click on
      “Forms” and then select “Rule 26(f) Report of the Parties (Eastern Division Only).” Please
      Note: The Rule 26(f) Report for the Eastern Division has changed. Please ensure that
      you are using the correct form.

   3. The Eastern Division General Order on Pretrial Conference can also be found on the Court’s
      website.

   4. This conference will be conducted by telephone. Counsel are directed to join together on one
      line and then call the Court at 614-719-3410 at the time of their conference, or provide the
      Court with a single conference line number where all parties can be reached. If parties find an
      in-person conference to be necessary, please contact Chambers.

                                                       /s/ Allison Moran
                                                      Allison Moran, Courtroom Deputy
                                                      Allison_Moran@ohsd.uscourts.gov
                                                      614-719-3410
